            Case 1:20-cv-00165-LJL Document 30 Filed 08/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                  8/21/2020
                                                                       :
JUDITH P. BROACH as the Court-Appointed                                :
Independent Fiduciary of the EXHIBITION                                :
EMPLOYEES LOCAL 829 I.A.T.S.E. PENSION AND :
ANNUITY FUNDS, EXHIBITION EMPLOYEES                                    :      20-cv-0165 (LJL)
LOCAL 829 I.A.T.S.E. PENSION FUND and                                  :
EXHIBITION EMPLOYEES LOCAL 829 I.A.T.S.E.                              :            ORDER
ANNUITY FUND,                                                          :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                  -v-                                                  :
                                                                       :
METROPOLITAN EXPOSITION SERVICES, INC.,                                :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        In its July 10, 2020 Opinion & Order, the Court directed Plaintiff to file a supplemental

declaration specifying the basis for the calculations of prejudgment interest and liquidated

damages within twenty-one (21) days. Dkt. No. 24. The Court granted two extensions of time,

Dkt. Nos. 25-28, and Plaintiff submitted such declaration on August 14, 2020, Dkt. No. 29.

        In that declaration, Plaintiff’s counsel revealed that, contrary to its initial representation

that prejudgment interest and liquidated damages were calculated using the 6% annual interest

rate required by the Collective Bargaining Agreement, the requested amounts of prejudgment

interest and liquidated damages had actually been calculated using a monthly 1% interest rate as

provided by the Funds’ “Delinquency and Payroll Audit Procedure.” That procedure was neither

referenced in the Complaint nor in Plaintiff’s motion for default judgment and accompanying
          Case 1:20-cv-00165-LJL Document 30 Filed 08/21/20 Page 2 of 2




papers. In acknowledgement of this discrepancy, Plaintiff agrees to seek prejudgment interest

and liquidated damages based on the lower 6% annual interest rate, through August 12, 2020.

       Plaintiff’s counsel now requests additional attorneys’ fees in the amount of $2,520.50

based on the time spent between the filing of Plaintiff’s declaration on June 11, 2020, Dkt. No.

23, and its new declaration on August 14, 2020, Dkt. No. 29. The attorneys’ fees are based on

8.4 attorney hours and 0.5 paralegal hours, which include 1.3 hours spent preparing the June 11,

2020 supplemental declaration, 2.3 hours reviewing the July 10, 2020 Opinion & Order, 5.4

hours preparing the supplemental declaration and accompanying documents, and 0.5 hours in

paralegal work, with a reduction of 0.6 hours to reflect time spent exclusively addressing the

revised assessments.

       It is hereby ORDERED that Plaintiff’s counsel is directed to file a letter indicating why

the Court should award the additional attorneys’ fees of $2,520.50 when such time was spent to

address an error identified in the first instance by the Court. Plaintiff’s counsel shall submit such

letter by August 28, 2020.



       SO ORDERED.

Dated: August 21, 2020                             __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                                     2
